COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Senior Judge Hodges
Argued at Richmond, Virginia


JERRY DEON SMITH
                                                  OPINION BY
v.   Record No. 1566-01-2                 JUDGE JAMES W. BENTON, JR.
                                                 AUGUST 27, 2002
COMMONWEALTH OF VIRGINIA


               FROM THE CIRCUIT COURT OF HENRICO COUNTY
                        George F. Tidey, Judge

             Craig W. Sampson for appellant.

             Michael T. Judge, Assistant Attorney General
             (Jerry W. Kilgore, Attorney General, on
             brief), for appellee.


     A jury convicted Jerry Deon Smith, a juvenile, of two

counts of robbery and two counts of using a firearm in the

commission of robbery.     Smith contends the juvenile and domestic

relations district court and the circuit court "fail[ed] to

obtain subject matter jurisdiction over [him]" by not making a

reasonable effort to notify his father of the proceedings.     We

affirm the convictions.

                                 I.

     On April 28, 2000 and September 22, 2000, the juvenile

court issued petitions charging Smith with two counts of robbery

and two counts of using a firearm in the commission of the

robberies.     At a later hearing, a judge of the juvenile court

found probable cause to believe Smith was over the age of
fourteen and committed the four offenses.   Smith's mother

received a summons and was present at the hearings.

     Smith's attorney filed a motion in the circuit court to bar

the Commonwealth from seeking an indictment and to dismiss the

charges because of "fail[ure] to obtain subject matter

jurisdiction."   The trial judge denied the motion.   After the

grand jury issued indictments on all charges, Smith received a

jury trial and was convicted of all charges.   This appeal

followed entry of the final judgment.

                                II.

     Prior to July 1, 1999, Code § 16.1-263(A) required the

juvenile court to issue summonses to "the parents" of the

juvenile.    See Baker v. Commonwealth, 28 Va. App. 306, 308, 504
S.E.2d 394, 395 (1998), aff'd, 258 Va. 1, 516 S.E.2d 219 (1999).

Effective July 1, 1999, the legislature amended Code

§ 16.1-263(A) to provide for issuance of a summons "to at least

one parent."   The amended portion of the statute, which is

pertinent to the issues raised on this appeal, provides as

follows:

               After a petition has been filed, the
            court shall direct the issuance of
            summonses, one directed to the juvenile, if
            the juvenile is twelve or more years of age,
            and another to at least one parent,
            guardian, legal custodian or other person
            standing in loco parentis, and such other
            persons as appear to the court to be proper
            or necessary parties to the proceedings.
            The summons shall require them to appear
            personally before the court at the time

                                - 2 -
           fixed to answer or testify as to the
           allegations of the petition. Where the
           custodian is summoned and such person is not
           a parent of the juvenile in question, a
           parent shall also be served with a summons.
           The court may direct that other proper or
           necessary parties to the proceedings be
           notified of the pendency of the case, the
           charge and the time and place for the
           hearing.

Code § 16.1-263(A).

     In Nelson v. Warden, 262 Va. 276, 552 S.E.2d 73 (2001), the

Supreme Court interpreted Code § 16.1-263(A) as it existed before

the legislature amended the statute.   Overruling one of its prior

decisions, the Court held "that the statutory requirement of

notice to parents was not jurisdictional but procedural in

nature."   Id. at 285, 552 S.E.2d at 77.   The ratio decidendi of

the Nelson decision applies to the amended statute because the

legislature neither enhanced the notice provision nor addressed

subject matter jurisdiction.   Thus, Nelson answers Smith's

contention that the parental notice requirement in Code § 16.1-

263 implicates "subject matter jurisdiction."   Put simply, the
notice requirement in the amended statute does not implicate

subject matter jurisdiction.   See Nelson, 262 Va. at 284-85, 552

S.E.2d at 77.

                               III.

     Beyond the terminology Smith uses, the substance of Smith's

claim is that Code § 16.1-263, as amended, continues to require

the juvenile court to issue a summons to both parents.    Smith

concedes his mother received a summons and appeared at all

hearings in juvenile court and circuit court.   He contends,

however, that the courts were required by Code § 16.1-263(E) to

                               - 3 -
make an attempt to locate and notify his father.   We disagree.

     The unambiguous language in Code § 16.1-263(A) provides that

issuance of a summons "to at least one parent" is deemed to be

procedurally sufficient to satisfy the statutory requirement.

Indeed, further language in subpart (A) of the statute reinforces

this conclusion because it provides that "[w]here the custodian

is summoned and such person is not a parent of the juvenile in

question, a parent shall also be served with a summons."   Code

§ 16.1-263(A) (emphasis added).
     Nothing in Code § 16.1-263(E) detracts from these

unambiguous provisions.   It reads as follows:

             No such summons or notification shall be
          required if the judge shall certify on the
          record that (i) the identity of a parent or
          guardian is not reasonably ascertainable or
          (ii) in cases in which it is alleged that a
          juvenile has committed a delinquent act,
          crime, status offense or traffic infraction
          or is in need of services or supervision,
          the location, or in the case of a parent or
          guardian located outside of the Commonwealth
          the location or mailing address, of a parent
          or guardian is not reasonably ascertainable.
          An affidavit of the mother that the identity
          of the father is not reasonably
          ascertainable shall be sufficient evidence
          of this fact, provided there is no other
          evidence before the court which would refute
          such an affidavit. In cases referred to in
          clause (ii), an affidavit of a
          law-enforcement officer or juvenile
          probation officer that the location of a
          parent or guardian is not reasonably
          ascertainable shall be sufficient evidence
          to this fact, provided that there is no
          other evidence before the court which would
          refute the affidavit.

Code § 16.1-263(E).

     "[M]indful of the general rule . . . that courts should not

                               - 4 -
construe statutory language which is facially unambiguous . . .

[, we note], however, . . . our duty to interpret the several

parts of a statute as a consistent and harmonious whole so as to

effectuate the legislative goal."     VEPCO v. Bd. of County

Supervisors, 226 Va. 382, 387-88, 309 S.E.2d 308, 311 (1983).

Although Smith contends Code § 16.1-263(E) "makes clear that the

Commonwealth's duty to notify both . . . parents does not end

when it finds one parent," nothing in the language of this

provision supports that contention.    Moreover, the provision,

which states that a summons may be dispensed with "if the judge

shall certify on the record that . . . the identity of a parent
is not reasonably ascertainable," is not inconsistent with

subpart (A), which requires a summons to be issued to "at least

one parent."   Code § 16.1-263(E) (emphasis added), (A).   Indeed,

if a juvenile is in the custody of a custodian and the mother has

at some previous time executed the affidavit as specified in

subpart (E), the trial judge is not required to issue a summons

to the juvenile's father.   Thus, the provision of Code

§ 16.1-263(E) that allows a judge to rely upon "an affidavit of

the mother that the identity of the father is not reasonably

ascertainable" does not require that both parents be served with

a summons.

     We hold that the provisions of Code § 16.1-263 were

satisfied in this case because a summons was issued to Smith's

mother, who appeared at each hearing.    Accordingly, we affirm the

convictions.
                                                     Affirmed.




                               - 5 -